{¶ 30} While Lt. Wolf's testimony was not as blatantly inadmissible as it was in the first trial, it was inadmissible nonetheless. The entire "consistent with" litany should have been stricken. For a discussion of the reasons for excluding this testimony, one need go no further than the previous case of State v. Campbell.1 Therefore I dissent as to the first assignment of error.
 {¶ 31} The allied-offense issue continues to offend me. The Ohio Supreme Court has muddled the law by its unfortunate holding in State v.Rance.2 But we must follow Rance, even if it is bad law. Therefore, I reluctantly concur in the balance of the majority opinion.
1 1st Dist. No. C-010567, 2002-Ohio-1143.
2 85 Ohio St.3d 632, 1999-Ohio-291, 710 N.E.2d 699.